UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22951 FundX Investment Trust (Exact name of registrant as specified in charter) 2020 E. Financial Way, Suite 100, Glendora, CA 91741 (Address of principal executive offices) (Zip code) Jason Browne 235 Montgomery Street, Suite 1049 San Francisco, CA 94101 (Name and address of agent for service) 626-914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 7 Schedule of Investment 8 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 9 Schedule of Investments 10 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 11 Schedule of Investments 12 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 13 Schedule of Investments 14 FundX Flexible Total Return Fund Manager’s Discussion of Fund Performance 15 Schedule of Investments 16 Statements of Assets and Liabilities 17 Statements of Operations 19 Statements of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 33 Expense Example 42 Additional Information 43 Semiannual Report 2015 Upgraderfunds.com 1 DAL Investment Company is a Registered Investment Advisor (RIA) Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs and make timely portfolio changes. The firm starts publishing NoLoad FundX newsletter. A Strategy You Can Understand We developed the Upgrading strategy, which is designed to keep our portfolios invested in top-ranked funds. Upgrading ranks noload mutual funds and ETFs based on recent performance. We buy top performers and hold these funds only while they remain top ranked. The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). FundX Upgrader Funds TheFundX Upgrader Funds are a series of mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy.The Funds offer various levels of potential risk and reward. Inception of three additional funds: FundX Aggressive Upgrader Fund (HOTFX), FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and smallcap stocks, growth and value styles of investing, and geographic regions. Our Upgrading strategy aligns the FundX Upgrader Fund portfolios with leadership trends. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. DAL Investment Company is renamed FundX Investment Group. 2 Semiannual Report 2015 March 31, 2015 Dear Shareholders, Stocks, bonds, and the FundX Upgrader Funds all had gains for the six months ending March 31, 2015. The semiannual period started with a sharp stock market sell-off in October 2014, but markets quickly recovered and went on to hit new highs. The S&P 500 and the Dow Jones Industrial Average both set fresh highs during the semiannual period, and by early March 2015, the NASDAQ was within sight of its March 2000 peak. Changing Markets Bring New Opportunities The October 2014 sell-off seems to have brought about an important turning point in market leadership. Up until then, the large-cap S&P 500 had been in favor, but since October 2014, small-cap stocks have led. The small-cap Russell 2000 gained 14.5% from September 30, 2014 through March 31, 2015, while the large-cap S&P 500 was up just 5.9%. This was not what many analysts had predicted. Large caps ended 2014 far ahead of small caps, and many expected that large caps would continue to lead in 2015. Since our Upgrading strategy aims to respond to changing market leadership, as small- and mid-cap stock funds began to bring in strong returns, the strategy led us to add exposure to these new leading funds. This helped the equity Upgrader Funds outpace the benchmark S&P 500 for the semiannual period. Bond markets also changed during the past six months. The Barclays Aggregate Bond Index was up nicely from September 30, 2014 through March 31, 2015, but some areas of the bond market did better than others. Higher-quality bonds led, while lower-quality bonds, like high yields, lagged for much of the semiannual period. This took some investors by surprise, since high yields had been one of the strongest areas of the bond market for much of the last five years. As high-yield bonds weakened in late 2014, we took action, selling many of our high-yield and strategic bond positions and buying into higher-quality bonds, which were bringing in better returns. Looking Ahead Stock and bond markets change over time. And, as these last six months indicate, these market changes are often different than anyone predicts. Market changes can bring tremendous opportunity, and our job as your portfolio manager is to respond to these changes. You’ll learn more about some of the important changes we’ve made to each of the FundX Upgrader Fund portfolios on the following pages. As an investor in the FundX Upgrader Funds, you are our client. We’re here to help you invest wisely and with confidence. If there’s anything we can do to better serve you, please let us know. As always, thank you for your continued support. Janet Brown President, FundX Investment Group Portfolio Manager, FundX Upgrader Funds Semiannual Report 2015 Upgraderfunds.com 3 Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible. The FundX Upgrader Funds (“Funds”) are considered “funds of funds” and an investor will indirectly bear the principal risks and its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. The Funds employ an “Upgrading” strategy whereby investment decisions are based on near-term performance, however, the Funds may be exposed to the risk of buying underlying funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. The Funds invest in underlying funds and these underlying funds may invest in securities of small companies, which involve greater volatility than investing in larger, more established companies, or they may invest in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods; these risks are greater for investments in emerging markets. The underlying funds may invest in debt securities, which typically decrease in value when interest rates rise; this risk is usually greater for longer-term debt securities. Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. While the Upgrader Funds are diversified, the underlying funds may invest in a limited number of issuers and therefore may be considered non-diversified. The underlying funds may engage in short sales; an underlying fund’s investment performance may suffer if it is required to close out a short position earlier than intended. Some underlying funds may borrow money for leveraging and will incur interest expense. Some underlying funds may use derivatives, which involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The underlying funds may invest in asset-backed and mortgage-backed securities, which involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The underlying funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. References to other funds should not be interpreted as an offer of these securities. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The Barclays Aggregate Bond Index is an unmanaged index generally representative of intermediate-term government bonds, investment grade corporate debt securities and mortgage-backed securities. An investment cannot be made directly in an index. Russell 2000 measures the performance of the 2,000 smallest companies in the Russell 3000 Index. The Dow Jones Industrial Average (DJIA) is a price-weighted average of 30 large U.S. stocks that trade on the New York Stock Exchange and the NASDAQ. NASDAQ 100 includes 100 of the largest non-financial securities listed on the NASDAQ based on market capitalization. While the funds are no-load, management fees and expenses still apply. Diversification does not assure a profit or protect against a loss in a declining market. Please refer to prospectus for further details. 4 Semiannual Report 2015 FUNDX Upgrader Fund The flagship Upgrader Fund is designed for investors who seek to participate in global stock market growth potential. The Fund seeks to capitalize on broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. FUNDX can be used as a core holding. It invests in diversified equity funds that tend to have average risk and has limited exposure to more aggressive sector and single-country funds. Growth Leadership Broadened Large-cap stocks led for most of 2014, and, at the start of the semiannual period, FUNDX had exposure to this leading area through large-cap growth and value funds. But while most large-cap growth positions continued to bring in strong returns in the last six months, large-cap value funds lagged. This led us to replace value funds like ClearBridge Value (LMNVX), T. Rowe Price Value (TRVLX), and Sound Shore (SSHFX). These funds were replaced with better-performing growth funds like Goldman Sachs Capital Growth (GSPIX) and Vanguard Growth (VUG). Growth continued to lead during the semiannual period, and large-cap growth funds like Alliance Bernstein Large Cap (APGYX), Ivy Large-Cap Growth (IYGIX) and Vanguard Mega Cap 300 Growth (MGK) were held for the full six months. In the wake of the October 2014 sell-off, the growth trend broadened and many small- and mid-cap growth funds started to outpace some of the Fund’s larger-cap positions. This led us to replace funds like Guggenheim S&P 500 Pure Growth (RPG) and Oakmark Fund (OAKMX) with leading small- and mid-cap growth funds like AMG Brandywine (BRWIX), Fidelity Growth Strategies (FDEGX) and Nicholas (NICSX). As of March 31, 2015, FUNDX was invested in U.S. growth funds of all capitalizations. The Strong Dollar Buoyed U.S. Markets FUNDX can invest globally, but it had little exposure to foreign funds during the last six months. It had a very small allocation to emerging markets funds at the start of the semiannual period, but these funds were soon replaced. More recently, foreign funds have been held back by the strong U.S. dollar. Many foreign markets had good gains in the first quarter of 2015 when measured in their local currency, but when denominated in dollars, these gains often turned to losses. Some foreign funds hedge against weaker currencies, and we bought into PIMCO StocksPlus International (PISIX), which shorts the euro and the yen. PISIX was the sole diversified international fund in the portfolio as of March 31, 2015. Sector Leadership: Health care & Technology Many of FUNDX’s strongest positions for the semiannual period were sector funds focused on health care. Longtime positions like Janus Global Life Sciences (JFNIX), PowerShares Pharma (PJP) and T. Rowe Price Health Sciences (PRHSX) were up double-digits for the six months ending March 31, 2015. FUNDX also had exposure to leading tech funds. We bought into PowerShares QQQ (QQQ) over a year ago, and the tech-heavy fund continues to earn a place in the Fund’s portfolio. During the semiannual period, we added exposure to tech-focused funds like MarketVectors Semiconductors (SMH) and Fidelity OTC (FOCPX). Tech had gains for the full six months, but it lost ground in March 2015. If it continues to lag, we’ll be led to replace these positions with new leaders. During the past six months, we replaced transportation funds like iShares Transportation (IYT) and bought into new leading real estate funds like iShares Cohen & Steers REIT (ICF). Funds that are concentrated in a single sector or emerging economy have the potential to add tremendous value, but these funds can also be risky. We limit FUNDX’s exposure to these funds and take smaller positions, so that if one particular sector or country sells off sharply, it may only affect a small portion of the overall portfolio. Because Markets Change FUNDX is focused on diversified U.S. growth funds, but we continue to monitor hundreds of other funds, including value funds and foreign funds. We know that markets change over time. U.S. growth won’t be in favor forever, and sector leadership will rotate away from health care and technology at some point. Our Upgrading strategy is designed to adapt to changing markets and when a new area of the market starts to bring in good returns, we’ll be led to buy in. Semiannual Report 2015 Upgraderfunds.com 5 FUNDX Upgrader Fund Growth Fund SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 99.8% Value Aggressive Funds: 30.4% Alger Capital Appreciation Institutional Fund American Century Select Fund AMG Managers Brandywine Fund Fidelity OTC Portfolio iShares Cohen & Steers REIT ETF iShares Nasdaq Biotechnology ETF Ivy Large Cap Growth Fund Janus Enterprise Fund Janus Global Life Sciences Fund Janus Research Fund Market Vectors Semiconductor ETF Matthews India Fund PowerShares Dynamic Pharmaceuticals Portfolio PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Total Aggressive Funds Core Funds: 69.4% AB Large Cap Growth Fund, Inc. Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund ^ iShares S&P 500 Growth ETF Janus Fund JPMorgan Disciplined Equity Fund Nicholas Fund, Inc. Olstein All Cap Value Fund Parnassus Endeavor Fund PIMCO International StocksPLUS AR Strategy Fund PowerShares Buyback Achievers Portfolio PowerShares S&P 500 Low Volatility Portfolio Vanguard FTSE Social Index Fund ^ Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Investment Companies (Cost $266,788,298) Short-Term Investments: 0.2% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $676,730) Total Investments: 100.0% (Cost $267,465,028) Liabilities in Excess of Other Assets: (0.0)% Net Assets: 100.0% # Annualized seven-day yield as of March 31, 2015. ^ A portion of the securities held by the fund are considered to be illiquid. The fair value total of the portion of all such illiquid securities is $3,513,692 (representing 1.2% of net assets). See note 2 of the financial statements. The accompanying notes are an integral part of these financial statements. 6 Semiannual Report 2015 HOTFX Aggressive Upgrader Fund The Aggressive Upgrader Fund (HOTFX) is designed for investors who want to enhance their growth potential by investing in aggressive funds and ETFs in the hope of achieving higher potential returns over time. HOTFX has unlimited exposure to concentrated equity funds, including sector funds and single-country funds. The Fund can be an aggressive component of a more diversified portfolio or as a core holding for investors who are able to withstand above-average volatility. The Fund seeks to capitalize on broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. Growth Leadership Broadened Growth led throughout the semiannual period, and HOTFX had exposure to this leading area through positions in large-cap growth funds like Alger Capital Appreciation (ALARX), Ivy Large-Cap Growth (IYGIX), PowerShares QQQ (QQQ) and Fidelity OTC (FOCPX). These funds were all held the full six months; QQQ and FOCPX have been held for over one year. The growth trend broadened during the last six months to include small- and mid-cap growth funds, and we expanded HOTFX’s growth exposure to include new leading small- and mid-cap funds like AMG Brandywine (BRWIX), Dreyfus Active Midcap (DNLDX) and iShares Russell 2000 Growth (IWO). The Strong Dollar Buoyed U.S. Markets HOTX can invest globally, and at the start of the semiannual period, HOTFX had about 20% in emerging markets funds, like Acadian Emerging Markets (AEMGX), iShares MSCI Emerging Markets (EEM), and Vanguard Emerging Markets (VWO). But emerging economies didn’t continue to outperform, and we replaced these funds in the fourth quarter of 2014. HOTFX began the year almost entirely invested in U.S. funds, and the Fund continued to focus on U.S. funds in the first quarter of 2015 as the strong U.S. dollar boosted the returns of U.S. funds and diminished the returns of most foreign funds. HOTFX’s sole foreign position as of March 31, 2015 was a small position in Matthews India (MINDX). Sector Leadership: Health care & Technology HOTFX has substantial exposure to sector funds. Health care and technology were the strongest performing sectors in the last six months, as they were in the Annual Report from September 30, 2014. Over 40% of the Fund’s portfolio as of March 31, 2015 was invested in health care and technology-focused funds. Health care funds like Janus Global Life Sciences (JFNIX), PowerShares Pharma (PJP) and T. Rowe Price Health Sciences (PRHSX) have been in the portfolio for years now and these funds continued to add value for the six months ending March 31, 2015. HOTFX’s tech exposure includes growth funds that focus on tech stocks, like QQQ, as well as technology sector funds such as MarketVectors Semiconductors (SMH). Tech had gains for the full six months, but it lost ground in March 2015, and if it continues to lag, we’ll be led to replace these positions with new leaders. During the past six months, we briefly held transportation sector funds like iShares Transportation (IYT) and bought into real estate funds like iShares Cohen & Steers REIT (ICF), which had strong recent returns. Because Markets Change As of March 31, 2015, HOTFX’s portfolio is focused on U.S. growth funds and technology and health care sector funds, and we continue to monitor hundreds of other funds. We know that markets change over time. U.S. growth won’t be in favor forever, and sector leadership will rotate away from health care and technology at some point. Our Upgrading strategy is designed to adapt to changing markets and when a new area of the market starts to bring in good returns, we’ll be led to buy in. Semiannual Report 2015 Upgraderfunds.com 7 HOTFX Aggressive Upgrader Fund Aggressive Growth Fund SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 99.8% Value Aggressive Funds: 99.8% Alger Capital Appreciation Institutional Fund Amana Growth Fund American Century Select Fund AMG Managers Brandywine Fund Dreyfus Active MidCap Fund Fidelity OTC Portfolio iShares Cohen & Steers REIT ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF Ivy Large Cap Growth Fund Janus Global Life Sciences Fund Janus Research Fund Legg Mason Opportunity Trust Market Vectors Semiconductor ETF Matthews India Fund Powershares Dynamic Pharmaceuticals Portfolio PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust Series 1 PowerShares S&P 500 High Quality Portfolio PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Total Aggressive Funds Total Investment Companies (Cost $61,360,541) Total Investments: 99.8% (Cost $61,360,541) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% The accompanying notes are an integral part of these financial statements. 8 Semiannual Report 2015 RELAX Conservative Upgrader Fund The Conservative Upgrader Fund (RELAX) is designed for investors who want the growth potential of a stock fund with the lower volatility of a fixed income fund. RELAX offers investors a portfolio of stock and bond funds. RELAX seeks to capitalize on broad stock market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. RELAX’s bond positions seek to take advantage of changing bond markets. Stock Market Leadership: U.S. Growth Funds Large-cap stocks led for most of 2014, and, at the start of the semiannual period, RELAX had exposure to this leading area through large-cap growth and value funds. But while most large-cap growth positions continued to bring in strong returns in the last six months, large-cap value funds lagged. This led us to replace large-cap value funds like ClearBridge Value (LMNVX), T. Rowe Price Value (TRVLX), and Sound Shore (SSHFX). These funds were replaced with better performing growth funds like Goldman Sachs Capital Growth (GSPIX) and Vanguard Growth (VUG). Growth led throughout the semiannual period, and large-cap funds like Alliance Bernstein Large Cap (APGYX) and Vanguard Mega cap 300 Growth (MGK) were held for the full six months. But in the wake of the October 2014 sell-off, the growth trend broadened to include small- and mid-cap growth funds, and we added exposure to mid-cap growth funds like Fidelity Growth Strategies (FDEGX) and Nicholas (NICSX). As of March 31, 2015, RELAX’s stock fund exposure was primarily focused on U.S. growth funds. While RELAX can invest globally, most foreign funds have been held back by the strong U.S. dollar. Bond Market Leadership: Higher-Quality Bond Funds, Dollar-Hedged Foreign Bonds High-yield bonds were in the midst of a sell-off at the start of the semiannual period. We wrote in our Annual Report dated September 30, 2014 that if high yields continued to decline, we’d be led to take action and that’s precisely what happened in the fourth quarter of 2014. High yields continued to weaken, and we sold funds like Janus High Yield (JHYIX) and Ivy High Income (IVHIX). While lower-quality bonds like high yields lagged, higher-quality bonds like intermediate-term bonds led in the six months ending March 31, 2015. We increased RELAX’s exposure to intermediate-term bond funds during the fourth quarter of 2014, buying into strong-performing intermediate-term funds like DoubleLine Total Return (DBLTX) and PIMCO Investment Grade Corporate (PIGIX). RELAX can invest globally, but the strong U.S. dollar diminished the returns of most foreign bonds over the last six months. Foreign bond funds that were hedged to the U.S. dollar, however, were one of the strongest performing areas of the bond market, and RELAX held PIMCO Foreign Bond U.S. Dollar Hedged (PFORX) throughout the semiannual period. Because Markets Change Our Upgrading strategy is designed to adapt to changing stock and bond markets. While RELAX’s portfolio is focused on diversified U.S. growth funds and higher-quality bond funds, we know that markets change over time, and U.S. growth stocks and higher-quality bonds won’t be in favor forever. We continue to monitor the spectrum of funds, including foreign funds, value funds and lower-quality bond funds, and when a new area of the market starts to bring in good returns, we’re prepared to buy in. We also continue to be alert to changes in interest rates, and we’ve largely avoided investing RELAX in interest-rate sensitive areas of the bond market. No one can know in advance when rates might rise or how they’ll rise, but our active strategy should help us respond to any changes. Semiannual Report 2015 Upgraderfunds.com 9 RELAX Conservative Upgrader Fund Balanced Fund SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 99.9% Value Core Funds: 60.8% AB Large-Cap Growth Fund, Inc Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund iShares S&P 500 Growth ETF Janus Fund JPMorgan Disciplined Equity Fund Nicholas Fund, Inc. Olstein All Cap Value Fund Parnassus Endeavor Fund PowerShares Buyback Achievers Portfolio PowerShares S&P 500 Low Volatility Portfolio Vanguard FTSE Social Index Fund Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 10.0% Fidelity Real Estate Income Fund Gateway Fund Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 29.1% DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund Dreyfus/Standish Global Fixed Income Fund Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Guggenheim Total Return Bond Fund iShares iBoxx $ Investment Grade Corporate Bond ETF PIMCO Foreign Bond Fund PIMCO Investment Grade Corporate Bond Fund PIMCO Total Return Active ETF Vanguard GNMA Fund Total Bond Funds Total Investment Companies (Cost $58,679,665) Total Investments: 99.9% (Cost $58,679,665) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% The accompanying notes are an integral part of these financial statements. 10 Semiannual Report 2015 INCMX Flexible Income Fund The Flexible Income Fund (INCMX) is designed for investors who want to participate in changing bond market leadership. INCMX attempts to take advantage of bond market trends by targeting those areas of the market that are excelling in the current economic environment. INCMX can seek out opportunities in bond funds with various maturities, credit qualities and regional exposure. It also may have limited exposure to total return funds, which typically invest in both stocks and bonds. Bond Market Changes High-yields were in the midst of a sell-off at the start of the semiannual period. We wrote in our Annual Report dated September 30, 2014 that if high yields continued to decline, we’d be led to take action and that’s precisely what happened in the fourth quarter of 2014. High yields continued to weaken, and we sold many of the Fund’s longtime high-yield positions like Janus High Yield (JHYIX) and Ivy High Income (IVHIX). INCMX had 22% in high-yield bonds at the start of the semiannual period in September 30, 2014, and it had less than 10% in high yields by year end. While lower-quality bonds like high yields lagged, higher-quality bonds like intermediate-term bonds led in the six months ending March 31, 2015. We substantially increased INCMX’s exposure to intermediate-term bond funds during the fourth quarter of 2014. The Fund had just 10.2% in intermediate-term bonds as of September 30, 2014 and this grew to 33.7% by year end. During the semiannual period, we added exposure to new leading intermediate-term funds like DoubleLine Total Return (DBLTX), Metro West Total Return Bond (MWTIX) and PIMCO Investment Grade Corporate (PIGIX). Dollar-Hedged Foreign Bonds Added Value INCMX can invest globally, but the strong U.S. dollar diminished the returns of most foreign bonds over the last six months. Foreign bond funds that were hedged to the U.S. dollar, however, were one of the best performing areas of the bond market. INCMX held PIMCO Foreign Bond U.S. Dollar Hedged (PFORX) throughout the semiannual period, and we added exposure to PIMCO Global Bond U.S. Dollar Hedged (PGBIX) in the first quarter of 2015. Foreign bonds can be riskier than domestic bonds, and we aim to mitigate this risk by taking smaller positions in these funds and holding them along with higher-quality bond funds. INCMX had just 13.7% in world bonds as of March 31, 2015. Beyond Bonds INCMX isn’t restricted to only bond funds. It also may have limited exposure to total return funds, which tend to be balanced funds or alternative funds. Because these funds are not fully invested in bonds, they typically have less credit and interest-rate risk. These funds have added value in the last few years, but most lagged in the first quarter of 2015. We sold both Manning & Napier Pro Blend Conservative Term (MNCIX) and Merger (MERFX), two longtime positions that we’d held for nearly two years. Because Markets Change INCMX’s portfolio as of March 31, 2015 is focused on higher-quality U.S. bonds along with some exposure to lower-quality U.S. bonds and foreign bonds. But we continue to monitor other areas of the bond market. We know that markets change over time, and higher-quality U.S. bonds won’t always be in favor and we are ready to shift the portfolio appropriately. We also continue to be alert to changes in interest rates, and we’ve largely avoided investing INCMX in the most interest-rate sensitive areas of the bond market. No one can know in advance when rates might rise or how they’ll rise, but our active strategy should help us respond to any changes. Semiannual Report 2015 Upgraderfunds.com 11 INCMX Flexible Income Fund Fixed Income SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 99.9% Value Intermediate Term Bond Funds: 35.5% Baird Aggregate Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund iShares iBoxx $ Investment Grade Corporate Bond ETF Metropolitan West Total Return Bond Fund PIMCO Investment Grade Corporate Bond Fund Vanguard GNMA Fund Total Intermediate Term Bond Funds Strategic Bond Funds: 13.9% Guggenheim Total Return Bond Fund PIMCO Total Return Active ETF Total Strategic Bond Funds High Yield Bond Funds: 11.3% Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Total High Yield Bond Funds World Bond Funds: 13.8% Dreyfus/Standish Global Fixed Income Fund PIMCO Foreign Bond Fund PIMCO Global Bond Fund Total World Bond Funds Total Return Funds: 25.4% Fidelity Real Estate Income Fund Gateway Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $146,087,379) Total Investments: 99.9% (Cost $146,087,379) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% The accompanying notes are an integral part of these financial statements. 12 Semiannual Report 2015 TACTX Tactical Upgrader Fund The Tactical Upgrader Fund (TACTX) is designed for investors who are seeking a less volatile alternative to our fully invested equity strategies. The Fund invests primarily in core diversified stock funds, which allow the Fund to participate in broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. It also may invest in total return funds and it may have limited exposure to more concentrated stock funds, including sector and single-country funds. Growth Leadership Broadened Large-cap stocks led for most of 2014, and TACTX had exposure to this leading area through large-cap growth and value funds. But large-cap value funds lagged in the fourth quarter of 2014, and we replaced the Fund’s value positions like Guggenheim S&P 500 Pure Value (RPV) and Janus Contrarian (JCONX) with better performing growth funds like iShares S&P 500 Growth (IVW) and Vanguard Growth (VUG). Growth continued to lead during the semiannual period, and large-cap growth funds like Vanguard Mega cap 300 Growth (MGK) and PowerShares QQQ (QQQ) were held for the full six months. As the growth trend broadened to include small- and mid-cap growth funds, we added exposure to strong performing mid-cap growth funds like Vanguard Midcap Growth (VOT) and SPDR Midcap 400 (MDY). The Strong Dollar Buoyed U.S. Markets TACTX can invest globally, but it had little exposure to foreign funds during the last six months. It had a very small allocation to emerging markets funds at the start of the semiannual period, but this was quickly replaced. More recently, most foreign funds have been held back by the strong U.S. dollar, but foreign funds that hedge their currency exposure have had good returns. We bought PIMCO StocksPlus International (PISIX), which shorts the euro and the yen, in the first quarter of 2015. PISIX was the sole diversified international fund in the portfolio as of March 31, 2015. Limited Exposure to Funds Concentrated in Technology & Health Care TACTX has limited exposure to more aggressive equity funds. The Fund had about 15% invested in these more concentrated funds during the semiannual period. Health care-focused Janus Global Life Sciences (JFNIX) and tech-heavy PowerShares QQQ (QQQ) were held for the full six months; both funds have been in the portfolio for over a year. We also added exposure to strong performing iShares NASDAQ Biotech (IBB) and iShares Cohen & Steers REIT (ICF). Total Return Fund Exposure TACTX may have substantial exposure to total return funds. These funds include balanced funds, which invest in both stocks and bonds, and alternative funds, which may use options, arbitrage or alternative assets. TACTX had 20% in total return funds at the start of the semiannual period but most of these funds were replaced in the last six months. T. Rowe Price Capital Appreciation (PRWCX) was the only total return fund held for the full six months, and it was the Fund’s only total return position as of March 31, 2015. Because Markets Change TACTX is focused on diversified U.S. growth funds, but we know that markets change over time, and U.S. growth won’t be in favor forever. Our Upgrading strategy is designed to adapt to changing markets and when a new area of the market starts to bring in good returns, we’ll be led to buy in. Semiannual Report 2015 Upgraderfunds.com 13 TACTX Tactical Upgrader Fund Growth & Tactical Hedge SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 98.2% Value Aggressive Funds: 14.4% iShares Cohen & Steers REIT ETF iShares Nasdaq Biotechnology ETF Janus Global Life Sciences Fund PowerShares QQQ Trust Series 1 Vanguard Mid-Cap Growth ETF Total Aggressive Funds Core Funds: 80.1% iShares Russell 1000 Growth ETF iShares S&P 500 Growth ETF Janus Fund PIMCO International StocksPLUS AR Strategy Fund U.S. Dollar Hedged PowerShares Buyback Achievers Portfolio PowerShares S&P 500 Low Volatility Portfolio SPDR S&P MidCap rust Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 3.7% T. Rowe Price Capital Appreciation Fund Total Total Return Funds Total Investment Companies (Cost $34,813,045) Short-Term Investments: 1.0% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $372,012) Total Investments: 99.2% (Cost $35,185,057) Other Assets in Excess of Liabilities: 0.8% Net Assets: 100.0% #Annualized seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 14 Semiannual Report 2015 TOTLX Flexible Total Return Fund The Flexible Total Return Fund (TOTLX) is designed for investors who seek steady returns with dampened volatility. TOTLX invests in a mix of bond and total return funds, targeting those areas excelling the in the current market environment. TOTLX is less constrained than our Flexible Income strategy: it doesn’t cap exposure to total return funds and high-yield bond funds, and if these funds are doing well, the Fund may have substantial exposure to them. The Flexible Total Return Fund (TOTLX) was previously named the Tactical Total Return Fund (TOTLX). We changed the Fund’s name as of January 31, 2015 to better reflect our flexible approach to managing this portfolio of bond and total return funds. Total Return Funds: Balanced& Alternative Funds Total return funds typically aim to generate growth with less volatility than the broad stock market. These funds include balanced funds, which invest in both stocks and bonds, and alternative funds, which may use options, arbitrage or alternative assets. By investing in total return funds with strong recent returns, we’re led to own funds that have more exposure to stocks when stocks are doing well and to buy funds that have more exposure to bonds or alternative assets in volatile stock markets. At the start of the semiannual period, TOTLX had 40% in total return funds. This allocation remained fairly constant during this time, but many of the total return positions changed in the six months ending March31, 2015. Balanced funds like Dodge and Cox Balanced (DODBX) and Buffalo Flexible Income (BUFBX) were replaced with stronger-performers like T. Rowe Price Capital Appreciation (PRWCX), Fidelity Balanced (FBALX), and Fidelity Puritan (FPURX). Three total return funds– Fidelity Real Estate (FRIFX), Schwab Hedged Equity (SWHEX), and Vanguard Wellesley Income (VWIAX)– were held for the full six months. Higher-Quality Bond Funds, Dollar-Hedged Foreign Bonds High-yield bonds were in the midst of a sell-off at the start of the semiannual period. We wrote in our Annual Report dated September30, 2014 that if high yields continued to decline, we’d be led to take action and that’s precisely what happened in the fourth quarter of 2014. High yields continued to weaken, and we sold funds like Federated High Yield (FHTIX) and Ivy High Income (IVHIX). While lower-quality bonds like high yields lagged, higher-quality bonds like diversified intermediate-term bonds led in the six months ending March31, 2015. We increased TOTLX’s exposure to intermediate-term bond funds during the fourth quarter of 2014, buying into strong-performing intermediate-term funds like DoubleLine Total Return (DBLTX) and PIMCO Investment Grade Corporate (PIGIX). TOTLX can invest globally, but the strong U.S. dollar diminished the returns of most foreign funds over the last six months. Foreign bond funds that were hedged to the U.S. dollar, however, were one of the strongest performing areas of the bond market, and TOTLX held PIMCO Foreign Bond U.S. Dollar Hedged (PFORX) throughout the semiannual period. Because Markets Change As of March31, 2015, TOTLX is primarily invested total return funds and higher-quality bond funds, but we know that markets change over time and these funds won’t be in favor forever. Our active investment approach is designed to adapt to changing stock and bond markets, and when new leaders emerge, we’re prepared to buy in. We also continue to be alert to changes in interest rates, and TOTLX has largely avoided investing in the most interest-rate sensitive areas of the bond market. No one can know in advance when rates might rise or how they’ll rise, but we believe our active strategy will help us respond to any changes. Semiannual Report 2015 Upgraderfunds.com 15 TOTLX Flexible Total Return Fund^ Flexible Income & Total Return SCHEDULE OF INVESTMESTS AT MARCH 31, 2015 (UNAUDITED) Shares Investment Companies: 99.6% Value Total Return Funds: 18.9% Fidelity Balanced Fund Fidelity Puritan Fund Schwab Hedged Equity Fund T. Rowe Price Capital Appreciation Fund Total Total Return Funds Bond Funds: 80.7% Baird Aggregate Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund Dreyfus/Standish Global Fixed Income Fund Fidelity Advisor High Income Advantage Fund Fidelity Capital& Income Fund Fidelity Real Estate Income Fund Forward Select Income Fund Guggenheim Total Return Bond Fund iShares iBoxx $ Investment Grade Corporate Bond ETF PIMCO Foreign Bond Fund PIMCO Investment Grade Corporate Bond Fund PIMCO Total Return Active ETF TCW Total Return Bond Fund 32 Vanguard GNMA Fund Vanguard Wellesley Income Fund Total Bond Funds Total Investment Companies (Cost $13,113,713) Total Investments: 99.6% (Cost $13,113,713) Other Assets in Excess of Liabilities: 0.4% Net Assets: 100.0% ^ Effective 1/30/2015, the Fund changed its name from FundX Tactical Total Return Fund to FundX Flexible Total Return Fund. The accompanying notes are an integral part of these financial statements. 16 Semiannual Report 2015 STATEMENT OF ASSETS AND LIABILITIES at March31, 2015 (Unaudited) FundX FundX Aggressive FundX Conservative Upgrader Fund Upgrader Fund Upgrader Fund Assets Investments in securities, at value (identified cost $266,788,298, $61,360,541, $58,679,665) (See Note2) Investments in short-term securities at value (identified cost $676,730, $-, $-) (See Note2) — — Cash Receivables: Investment securities sold Fund shares sold Dividends and Interest Prepaid expenses and other assets Total assets Liabilities Payables: Investment securities purchased — Line of Credit — — Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee Fees Other accrued expenses Total liablities Net Assets Net assets applicable to shares oustanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share Components of Net Assets Paid-in capital Undistributed (accumulated) net investment loss Accumulated net realized gain (loss) on investments Net unrealized appreciation on investments Net assets The accompanying notes are an integral part of these financial statements. Semiannual Report 2015 Upgraderfunds.com 17 STATEMENT OF ASSETS AND LIABILITIES at March31, 2015 (Unaudited) FundX Flexible FundX Tactical FundX Flexible Total Income Fund Upgrader Fund Return Fund Assets Investments in securities, at value (identified cost $146,087,379, $35,185,057, $13,113,713) (See Note2) Cash Deposits at brokers for written options — Receivables: Investment securities sold Fund shares sold Dividends and Interest Prepaid expenses and other assets Total assets Liabilities Payables: Investment securities purchased — Line of Credit — — Fund shares redeemed — Investment advisory fees, net Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee Fees Other accrued expenses Total liablities Net Assets Net assets applicable to shares oustanding Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share Components of Net Assets Paid-in capital Undistributed (accumulated) net investment income Accumulated net realized gain (loss) on investments Net unrealized appreciation on investments Net assets The accompanying notes are an integral part of these financial statements. 18 Semiannual Report 2015 STATEMENT OF OPERATIONS For The Six Months Ended March31, 2015 (Unaudited) FundX FundX Aggressive FundX Conservative Upgrader Fund Upgrader Fund Upgrader Fund INVESTMENT INCOME: Dividends Interest 68 4 Total investment income EXPENSES Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Interest expense (Note6) Legal fees Insurance expense Total expenses Less: fees waived Less: expenses paid indirectly (Note3) Net expenses Net Investment income (loss) REALIZED& UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Net realized gain (loss) Capital gain distributions from regulated investment companies Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Semiannual Report 2015 Upgraderfunds.com 19 STATEMENT OF OPERATIONS For The Six Months Ended March31, 2015 (Unaudited) FundX Flexible FundX Tactical FundX Flexible Total Income Fund Upgrader Fund Return Fund INVESTMENT INCOME: Dividends Interest 21 30 2 Total investment income EXPENSES Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Interest expense (Note6) 38 43 Legal fees Insurance expense Total expenses Less: fees waived — Less: expenses paid indirectly (Note3) — Net expenses Net Investment income REALIZED& UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Written options — Net realized gain (loss) Capital gain distributions from regulated investment companies Change in net unrealized appreciation/depreciation on investments: Net realized and unrealized gain (loss) on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 20 Semiannual Report 2015 FUNDX Upgrader Fund Flexible Income & Total Return STATEMENTSOF CHANGES IN NET ASSETS Six Months Ended March31, 2015 Year Ended (Unaudited) September30, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation/depreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Total distributions to shareholders CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS: Beginning of period/year End of period/year Undistributed net investment income (loss) (a) Summary of capital share transactions is as follows: Six Months Ended March31, 2015 (Unaudited) Year Ended September30, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold Shares sold – in connection with merger (see Note7) — — Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding (b) Net of redemption fees of $0 and $1,489, respectively. The accompanying notes are an integral part of these financial statements. Semiannual Report 2015 Upgraderfunds.com 21 HOTFX Aggressive Upgrader Fund Aggressive Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March31, 2015(Unaudited) Year Ended September30, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment (loss) $ (170,904) Net realized gain (loss) on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation/depreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Total distributions to shareholders CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS: Beginning of period/year End of period/year Undistributed net investment income (loss) (a) Summary of capital share transactions is as follows: Six Months Ended March31, 2015 (Unaudited) Year Ended September30, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold Shares sold – in connection with merger (see Note7) — — Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding (b) Net of redemption fees of $0 and $119, respectively. The accompanying notes are an integral part of these financial statements. 22 Semiannual Report 2015 RELAX Conservative Upgrader Fund Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended
